LOGUE, J.
The defendant appeals the trial court’s denial of his pro se motion to withdraw his guilty plea. The defendant argued in his motion, among other issues, that because he alleged that his plea was involuntary, the trial court was required to hold an evidentiary hearing. Contrary to the defendant’s argument, the trial court was not obligated to hold an evidentiary hearing where, as here, the record conclusively shows that the defendant was not entitled to relief. Williams v. State, 919 So.2d 645, 646 (Fla. 4th DCA 2006) (“Although rule 3.170(Z) does not expressly require a trial court to hold an evidentiary hearing, we [have held] that due process requires a hearing unless the record conclusively shows the defendant is entitled to no relief.”) (quotation omitted) (emphasis added).
We affirm all other issues on appeal.
Affirmed.